[amendmentno2tomanagement001.jpg]
SECOND AMENDMENT TO AMENDED AND RESTATED MANAGEMENT AGREEMENT This SECOND
AMENDMENT (this "Amendment") to AMENDED AND RESTATED MANAGEMENT AGREEMENT is
entered into as of February 12, 2020 by and among Safehold Inc., a Maryland
corporation (the "Company"), Safehold Operating Partnership LP, a Delaware
limited partnership (the "Operating Partnership"), SFTY Manager LLC, a Delaware
limited liability company (the "Manager") and iStar Inc., a Maryland corporation
("iStar"). Capitalized terms used but not otherwise defined herein have the
meanings set forth in the Existing Management Agreement (defined below).
RECITALS WHEREAS, the Company and iStar have previously entered into the Amended
and Restated Management Agreement, dated as of January 2, 2019 (as amended
through the date hereof, the "Existing Management Agreement"); and WHEREAS, the
Company and iStar have agreed to amend the observation period for purposes of
determining the "VWAP Amount" under the Existing Management Agreement. NOW
THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows: 1. Amendment. The definition of "VWAP Amount" in Section 1. Definitions
of the Existing Management Agreement is hereby amended and restated to read in
its entirety as follows: "VWAP Amount": means for purposes of determining the
number of shares of Company Common Stock payable to the Manager in respect of
the Management Fee for any particular quarter (or portion thereof), the
volume-weighted average price of a share of Company Common Stock for each of the
10 Trading Days ending on and including the last completed Trading Day
immediately preceding the date on which the independent directors of the Company
have determined whether the Management Fee in respect of such quarter will be
paid in cash or shares of Company Common Stock pursuant to Section 8 of this
Agreement, as displayed under the heading "Bloomberg VWAP" on Bloomberg page
"SFTY <equity> AQR" (or any successor thereto) in respect of the period from the
scheduled open of the primary exchange or market on which the Company Common
Stock is listed or traded to the scheduled close of such exchange or market on
such Trading Day (or if such volume-weighted average price is unavailable, the
market value per share of Company Common Stock on such Trading Day determined,
using a volume- weighted average method, by a nationally recognized independent
investment banking firm retained for this purpose by the Company). 2. Governing
Law. This Amendment and the rights and obligations of the parties under this
Amendment shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York without regard to conflicts of law
principles to the contrary.



--------------------------------------------------------------------------------



 
[amendmentno2tomanagement002.jpg]
3. Conflict. In the event of a conflict between the terms and conditions of this
Amendment and the terms and conditions of the Existing Management Agreement,
such conflict shall be resolved in favor of the terms and conditions of this
Amendment and the Existing Management Agreement shall be construed accordingly.
4. Ratification. Except as modified hereby, the Existing Management Agreement
remain in full force and effect in accordance with its terms and is hereby
ratified and confirmed in all respects. 5. Counterparts. This Amendment may be
executed in any number of counterparts, each of which shall be deemed an
original as against any party whose signature appears thereon, and all of which
constitute one and the same instrument. 6. Facsimile/PDF Signatures. In order to
expedite the transaction contemplated herein, telecopied, facsimile, or .pdf
(exchanged via e-mail) signatures may be used in place of original signatures on
this Amendment. The parties intend to be bound by the signatures on the
telecopied, facsimile or pdf document, are aware that the other parties will
rely on the telecopied, facsimile or .pdf signatures, and hereby waive any
defenses to the enforcement of the terms of this Amendment based on the form of
signature. 7. Binding Effect. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, legal
representatives, successors and permitted assignees. [Remainder of page
intentionally left blank. Signature page follows.] - 2 -



--------------------------------------------------------------------------------



 
[amendmentno2tomanagement003.jpg]
IN WITNESS WHEREOF, the undersigned hereto have duly executed this Second
Amendment to Amended and Restated Management Agreement as of the day and year
first above written. SAFEHOLD INC. /s/ Jay Sugarman Name: Jay Sugarman Title:
Chief Executive Officer SAFEHOLD OPERATING PARTNERSHIP LP By: SIGOP Gen Par LLC,
its general partner /s/ Jay Sugarman Name: Jay Sugarman Title: Chief Executive
Officer SFTY MANAGER LLC /s/ Marcos Alvarado Name: Marcos Alvarado Title:
President iSTAR INC. /s/ Marcos Alvarado Name: Marcos Alvarado Title: President



--------------------------------------------------------------------------------



 